Title: To James Madison from John L. Ramage, 20 July 1806
From: Ramage, John L.
To: Madison, James



Sir,
Havana July 20th. 1806.

Herewith I have the honor to transmit you the returns of this Consulate to the 30th: June which I believe will be found tolerable Correct.
Mr. Hill being I presume about this time at Washington will preclude the necessity of my making any remarks upon them, as he will have it in his power to explain more fully the nature of the trade with this Island than my self.
I have strong reason to believe that the observation made by Mr: Hill to this Government prior to his departure have Certainly been productive of a very good effect  At any rate the Captures near this Island for the last six months have been very few in comparison to those of the time proceeding.  The Business of Privateering by the Spaniards against the Commerce of the United States appears to be discountinanced here; Tho at St: Iago I believe there are Several Spaniards who are Interested in privateers Sailing under French Commmissions.  One privateer in particular the General Ferrand is owned wholly by a Spanish resident there one Aq de la Tenera, but covered by a french Man.
This Vessel has captured Several vessels and after depredations being Committed upon them have been released I presume on payment of a Sum of money or an Engagement not to prosecute for damages.
Other Captures have been made which no doubt may be Justified those going to or Cuming from Brigand ports of Hispaniola and from the Coast of africa with slaves: It is said that both the British & French Tribunal Will Consider this latter as good Prizes in consequence of the trade being prohibited by the Laws of the United States  as to the former they must be placed in the Same predicament.
Respecting two cases of Capture With Slaves I refer to a memorandum on the list of Vessels Captured.  I have the honor to be, Sir Your Mo: Obt: Sert:

Jno L RamageV. Consul


